DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on December 2, 2020 have been considered.  Claims 1, 12, 19, and 20 have been amended. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,4-8,11-12,14, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (U.S. 2014/0036989 A1), hereinafter “Heinrich”, in view of Harley et al. (U.S. 2016/0026659 A1), hereinafter “Harley”, further in view of Juva et al. (U.S. 2019/0285703 A1), hereinafter “Juva”.
Referring to claims 1, 19, 20:
i.	Heinrich disclose:
          An apparatus comprising (see Heinrich, fig. 2, EVSE1 ‘charging station 1’, CS1 ‘charging control unit 1’):
          circuitry configured to: 
          determine a cyber security threat for a charging station in which an electric vehicle charger is located (see Heinrich, [0047] ‘The method is continued only if this is the case and otherwise an attack is detected [i.e., determining a cyber security threat ]’); and 
          perform, as a function of the determined cyber security threat, a responsive action to protect the charging station from a cyber security threat (see Heinrich, [0047] The method is continued only if this is the case [i.e., discontinuing the charging process when an attack is detected ] and otherwise an attack is detected’).
	Heinrich disclose the threat (see Heinrich, [0047] ‘an attack is detected’). However, Heinrich does not disclose the threat level.
	Heinrich does not explicitly disclose determining whether false data indicative of a false connection status to an energy source, a false status of an isolation monitoring device, or a false vehicle state of charge has been injected into a communication connection.
ii.	Harley disclose the threat level (see Harley, [0082] ‘When a particular number of incidents are recorded within a short period of time [i.e., the threat level ] for a particular station, an alert is automatically issued to the station and any potentially affected vehicles.’)
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Harley into the system of Heinrich to use the threat level.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a 
charging station.” (see Heinrich, [0001]). Therefore, Harley’s teaching could enhance the system of Heinrich, because Harley teaches a method “relates generally to telematics systems and more specifically to using telematics systems within rechargeable battery-powered vehicles to maintain a database of recharging stations, including state-of-health of an electrical infrastructure supplying power to multiple recharging units/outlets at a given recharging station.” (see Harley, [0001]) 
	iv.	Juva discloses determining whether false data indicative of a false connection status to an energy source, a false status of an isolation monitoring device, or a false vehicle state of charge has been injected into a communication connection (see Juva, [0014] ‘If there is a change in state information which is inconsistent with normal operation of the battery unit, then it is determined that the battery unit has reported false state information.’;  [0097] ‘state information is monitored…include’; 
v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Juva into the system of Heinrich to detect false data for a charging station.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a charging station.” (see Heinrich, [0001]). Therefore, Juva’s teaching could enhance the system of Heinrich, because Juva discloses “By comparing the data collected from the different units, the relationships can be found and patterns emerge.  In case of abnormal patterns are emerging it is an indication of some type of unwanted action in the system.” (see Juva, [0006]).  
Referring to claim 5:
Heinrich, Harley, and Juva further disclose:
                      wherein to determine the cyber security threat level comprises to monitor a database of data produced by the electric vehicle charger (see Heinrich, [0036] ‘monitor the charging operation’. And, Harley, [0042] ‘database… monitors information’)
                      It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Harley into the system of Heinrich to use a database.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a 
charging station.” (see Heinrich, [0001]). Therefore, Harley’s teaching could enhance the system of Heinrich, because Harley discloses “The database and query engine 109 maintains information pertaining to a plurality of recharging stations and associated vehicle battery recharging events.” (see Harley, [0042]).  
Referring to claim 6:
Heinrich, Harley, and Juva further disclose:

Referring to claim 7:
          Heinrich, Harley, and Juva further disclose:
                    monitor data indicative of charging operations over a predefined period of time; and determine whether a charging operation occurred outside of a reference time period (see Harley, [0082] ‘When a particular number of incidents are recorded within a short period of time for a particular station, an alert is automatically issued to the station and any potentially affected vehicles.’).
                      It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Harley into the system of Heinrich to use time as a reference.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a 
charging station.” (see Heinrich, [0001]). Therefore, Harley’s teaching could enhance the system of Heinrich, because Harley discloses “the telematics unit can determine the times at which a recharging event begins and ends and the charge level of the vehicle's battery during the recharging event.” (see Harley, [0042]).
Referring to claim 8:
Heinrich, Harley, and Juva further disclose:
           wherein the circuitry is further configured to monitor data indicative of prices of energy provided by the charging station over time (see Harley, [0045] ‘the price paid in unit’). 
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Harley into the system of Heinrich to monitor prices of energy.  Heinrich teaches "The invention relates 
charging station.” (see Heinrich, [0001]). Therefore, Harley’s teaching could enhance the system of Heinrich, because Harley discloses “The telematics unit 114 requests a variety of information from the external devices” (see Harley, [0045]). 
Referring to claim 11:
Heinrich, Harley, and Juva further disclose:
           wherein to determine the cyber security threat level comprises to monitor one or more communication connections to the power station (see Heinrich, [0039] ‘monitor… communicate’).
Referring to claim 12:
Heinrich, Harley, and Juva further disclose:
           wherein the circuitry is further configured to determine whether a denial of service attack has occurred, whether a replay attack has occurred, whether an unauthorized communication connection to the power station has been established, or whether false data has been injected into a communication connection (see Heinrich, [0047] ‘The method is continued only if this is the case and otherwise an attack is detected [i.e., determining a cyber security threat ]’; [0054] ‘Attacks on communication between 
the electric vehicle and the charging station’).
Referring to claim 14:
Heinrich, Harley, and Juva further disclose:
           	wherein to perform a responsive action comprises to send a control command to a charging station management system (see Harley, [0005] ‘an alert’).
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Harley into the system of Heinrich to send an alert.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a 
charging station.” (see Heinrich, [0001]). Therefore, Harley’s teaching could enhance the system of Heinrich, because Harley discloses “The computer system issues an alert based upon a detected condition in the electrical infrastructure during the processing.” (see Harley, [0005]).
Referring to claim 17:
Heinrich, Harley, and Juva further disclose:
	wherein to perform a responsive action comprises to block a start or stop command associated with a charging station management system, drop one or more anomalous packets, issue a signal to activate an alarm, discontinue charging of an electric vehicle, or correct one or more compromised sensor measurements (see Harley, [0005] ‘an alert’).
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Harley into the system of Heinrich to send an alert.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a 
charging station.” (see Heinrich, [0001]). Therefore, Harley’s teaching could enhance the system of Heinrich, because Harley discloses “The computer system issues an alert based upon a detected condition in the electrical infrastructure during the processing.” (see Harley, [0005]).
Referring to claim 18:
Heinrich, Harley, and Juva further disclose:
                     wherein the apparatus is an electric vehicle charger or a charging station management system (see Heinrich, fig. 2, EVSE1 ‘charging station 1’, CS1 ‘charging control unit 1’).

5.	Claims 2-4, 9-10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (U.S. 2014/0036989 A1), in view of Harley et al. (U.S. 2016/0026659 A1), in view of Juva et al. (U.S. 2019/0285703 A1), further in view of Smith et al. (U.S. 2019/0349426 A1), hereinafter “Smith”.
Referring to claim 2:
	 	However, Heinrich, Harley, and Juva do not explicitly disclose collaboration.
	 	Smith discloses collaboration (see Smith, [0822] ‘collaboration’).
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to implement collaboration.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a 
charging station.” (see Heinrich, [0001]). Therefore, Smith’s teaching could enhance the system of Heinrich, because Smith discloses “the present techniques relate to devices that can perform remote sensing and actuation functions.” (see Smith, [0002]). 
Referring to claim 3:
		Heinrich, Harley, Juva, and Smith further disclose:
                      wherein to determine a cyber security threat level comprises to determine the cyber security threat level using one or more machine learning operations (see Smith, [0718] ‘The NDC 9108 may use a machine learning (ML) engine 9126 which it uses 
to select which nodes 9118 or 9120, or combination of nodes 9118 or 9120, will be used to satisfy the requirements of the service.’).
                        It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to implement machine leaning.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a charging station.” (see Heinrich, [0001]). Therefore, Smith’s teaching could enhance the system of Heinrich, because Smith discloses “The ML (machine learning) engine 9126 may use simulations, neural networks, statistical analysis, and any number of other techniques to determine which components may complete a network service element.” (see Smith, [0718]).
Referring to claim 4:

                      wherein to determine the cyber security threat level comprises to determine the cyber security threat level with a neural network that has been trained on data indicative of a reference set of normal operations of the charging station and previously identified anomalies (Smith, [1629] ‘artificial neural networks (ANN)’) .
                        It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to implement machine leaning.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a charging station.” (see Heinrich, [0001]). Therefore, Smith’s teaching could enhance the system of Heinrich, because Smith discloses “The ML (machine learning) engine 9126 may use simulations, neural networks, statistical analysis, and any number of other techniques to determine which components may complete a network service element.” (see Smith, [0718]).
Referring to claim 9:
Heinrich, Harley, Juva, and Smith further disclose:
                      wherein the circuitry is further configured to monitor a log of data produced by an operating system or one or more applications executed by the electric vehicle charger (see Smith, [0446] ‘audit logs’).
                        It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to monitor a log.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a charging station.” (see Heinrich, [0001]). Therefore, Smith’s teaching could enhance the system of Heinrich, because Smith discloses “a failover mechanism using a trusted reliability engine (TRE) includes monitoring a host environment for a failure, posting a watchdog message to a blockchain, detecting a failure of the host environment, and 
Referring to claim 10:
Heinrich, Harley, Juva, and Smith further disclose:
                     wherein the circuitry is further configured to determine whether an unauthorized file system modification has occurred, whether an unauthorized firmware update has occurred, or whether an unauthorized application installation has occurred (see Smith, [1292] ‘As such, if transactions are visible in a block-chain it may be possible to detect such illicit activity on the network and take actions to resolve, or even to prevent what are effectively unauthorized transactions from occurring.’).
                    It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to detect and prevent unauthorized changes.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a charging station.” (see Heinrich, [0001]). Therefore, Smith’s teaching could enhance the system of Heinrich, because Smith discloses “a failover mechanism using a trusted reliability engine (TRE) includes monitoring a host environment for a failure, posting a watchdog message to a blockchain, detecting a failure of the host environment, and implementing a failure process to recover from the failure of the host environment.” (see Smith, [2467]) 
Referring to claim 13:
Heinrich, Harley, Juva, and Smith further disclose:
           wherein to perform a responsive action comprises to block a communication connection to the charging station (see Smith, [1303] ‘functions that a device may attempt to carry out may be blocked and the device may receive a message indicating that the network has blocked the communication.’).
                       It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to implement mitigation action, such as blocking a communication.  
Referring to claims 15-16:
             Heinrich, Harley, Juva, and Smith further disclose:
             discontinuing charging in response to a determination related to a battery energy storage system (see Heinrich, [0001] ‘charging control unit’. And, Smith, [1229] ‘the permission guide may terminate in response to a detection that a service providing peer disappears or a data providing peer disappears.’).
                       It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Smith into the system of Heinrich to discontinue charging in response to a determination related to a battery energy storage system.  Heinrich teaches "The invention relates to a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and to a corresponding system for establishing this communications connection.  The invention also relates to an electric vehicle and to a charging station.” (see Heinrich, [0001]). Therefore, Smith’s teaching could enhance the system of Heinrich, because Smith discloses “a failover mechanism using a trusted reliability engine (TRE) includes monitoring a host environment for a failure, posting a watchdog message to a blockchain, detecting a failure of the host environment, and implementing a failure process to recover from the failure of the host environment.” (see Smith, [2467])

Response to Arguments
6.	Applicant's arguments filed on December 2, 2020 have been fully considered.  Independent claims have 1, 19, and 20 have been amended to include new limitations.  However, upon further consideration, a new ground(s) of rejection of rejection is being made in view of Juva.  Applicant’s arguments are moot due to new ground(s) of rejection.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Anderson; Victor Thomas (US 20120190386 A1) disclose wireless location establishing device;
(b)	Penilla; Angel A. et al. (US 20150210287 A1) disclose vehicles and vehicle systems for providing access to vehicle controls, functions, environment and applications to guests/passengers via mobile devices;
(c)	Graves; Alan F. et al. (US 7707044 B2) disclose Use of location awareness to transfer communications sessions between terminals in a healthcare environment;
(d)	Lucrecio; Armando J. et al. (US 20190113632 A1) disclose systems and methods for power efficient mobile device communication;
(e)	OLEYNIK; Mark (US 20190291277 A1) disclose systems and methods for operating a robotic system and executing robotic interactions;
(f)	Kilburn; Christopher Bjorn (US 20180365771 A1) disclose systems and methods for assessing the insurance risk of driver behavior using gps tracking and machine learning;
(g)	Gordon; George Andrew et al. (US 20190361694 A1) disclose system, method, and computer program product for coordination among multiple devices.

 8.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date .  
                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

/TAE K KIM/Primary Examiner, Art Unit 2492